Gaynor, J.:
This action was brought to recover the statutory penalties for the refusal of a gas company to supply gas to the occupant of a build-. ing. The statute is that if an owner or occupant of a building situated within 100 feet of a main of a gas company make application in writing to the company to be supplied with gas, and pay the deposit required by the statute, the company shall supply such gas, notwithstanding there may be arrears due for gas supplied by it to a former occupant of the building ; and that if it refusa or neglect to do so for ten days it shall forfeit and pay to the applicant teñí' dollars and also five dollar's a day thereafter while such neglect or refusal continues (Laws of 1890, chap. 566, § 65).
The contention of the defendant is that the statute only covers the case of a neglect or refusal to begin to supply gas after such *884written request; that it does not cover a case where the supply has been cut off after having beén begun. On the contrary, the statute contemplates a continuance of the supply after it has been begun, and the -payment of the daily penalty for any interruption thereof by the defendant amounting to a neglect or refusal to supply gas (Meiers v. Metropolitan Gas Light Co., 11 Daly, 119).
The judgment and order should be affirmed.
HiRSdHBERG, P. J.-, Hooker, Bids and Miller, Jj., concurred.
Judgment of the Municipal Court affirmed, with costs.